
	
		III
		111th CONGRESS
		1st Session
		S. RES. 224
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2009
			Mr. Bond (for himself
			 and Mr. Inouye) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Recognizing the increasingly beneficial
		  relationship between the United States and the Republic of
		  Indonesia.
	
	
		Whereas
			 the historical ties between the United States and the Republic of Indonesia
			 began during the struggle of the people of Indonesia to become independent and
			 the early years of independence beginning in 1945;
		Whereas
			 the constitutionally required free and active foreign policy of
			 Indonesia resulted in a close relationship with the United States, and this
			 relationship reflects growing connections between the developed and the
			 developing world;
		Whereas, following the 1998 financial
			 crisis of Asia, Indonesia instituted numerous democratic reforms, including
			 amending the constitution of Indonesia in order to become more democratic and
			 transparent, holding the first direct presidential election in 2004, and
			 direct, nationwide local elections beginning in 2006, and giving the judicial
			 branch independent administrative and financial responsibility for all courts
			 in 2004;
		Whereas
			 the administration of President Susilo Bambang Yudhoyono, the first President
			 of Indonesia elected directly by the people, is strongly committed to
			 strengthening democracy and remains focused on developing good governance and
			 promoting and protecting human rights, civil liberties, a free press, and a
			 vibrant civil society;
		Whereas
			 the Government of Indonesia continues to reform the military in accordance with
			 internationally accepted democratic principles;
		Whereas
			 Indonesia signed a peace agreement in August 2005 that ended the conflict in
			 Aceh, met its obligations under the agreement, oversaw the return of normalcy
			 to Aceh, and held free, transparent, and peaceful elections for local
			 government leaders in December 2006;
		Whereas
			 the Government of Indonesia continues to work to peacefully resolve other
			 internal conflicts, including Papua, with concern for the welfare and security
			 of the entire population;
		Whereas, following the recovery of economic
			 and political stability in Indonesia after the 1998 Asian financial crisis, the
			 country regained a pivotal role in the Association of Southeast Asian Nations
			 (ASEAN) and continues to work toward a secure, peaceful, and vibrant Southeast
			 Asia, particularly by successfully proposing to establish the ASEAN Security
			 Community, the ASEAN Economic Community, and the ASEAN Socio-cultural
			 Community;
		Whereas
			 the Government and the people of Indonesia endured several terrorist bombings,
			 have shown resilience in the fight against international terrorism by
			 apprehending and bringing to justice numerous perpetrators, and remain open to
			 international cooperation in this area;
		Whereas
			 the Government of Indonesia, together with the Governments of Malaysia and
			 Singapore as fellow littoral states and user-countries, maintains and is
			 further strengthening efforts to secure the important international shipping
			 lane in the Malacca Strait;
		Whereas, as shown in international fora,
			 the Government of Indonesia remains committed to addressing the problems
			 related to the control of the spread of weapons of mass destruction;
		Whereas
			 the Government of Indonesia deployed a military battalion to support the
			 peacekeeping operations of the United Nations Interim Force In Lebanon, and as
			 the largest Muslim democracy in the world, has helped facilitate dialogue among
			 many Islamic factions in the Middle East; and
		Whereas, though the Government of Indonesia
			 has shown significant progress in the areas of democracy, good governance,
			 human rights, and counterterrorism, there remains much to be done and many
			 reforms yet to be implemented: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the progress made by the
			 Government of Indonesia in promoting democracy;
			(2)expresses ongoing support for further
			 democratic reform in Indonesia and the efforts of the Government and the people
			 of Indonesia toward developing good governance;
			(3)encourages the Government and the people of
			 Indonesia to continue working to promote and protect human rights, civil
			 liberties, a free press, and a strong civil society in Indonesia; and
			(4)encourages the President, the Secretary of
			 State, and other officials of the United States Government to continue
			 assisting the Government of Indonesia in promoting democracy and ensuring the
			 liberty and welfare of the people of Indonesia.
			
